Citation Nr: 1439080	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD), and entitlement to an evaluation in excess of 70 percent on and after October 5, 2011.

2.  Entitlement to a total disability rating for individual unemployability, prior to October 5, 2011.


REPRESENTATION

Appellant represented by:	Matthew Hill, Esq.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The veteran who served on active duty from January 11, 1966 to January 10, 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) which granted the Veteran's claim of entitlement to TDIU from October 11, 2011, and increased the Veteran's evaluation for his service connected PTSD to 70 percent.  The Veteran disagrees with the level assigned for his PTSD, and the effective date of his TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

In his January 2014 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing.  A careful review of the record does not show the request withdrawn.  Because he is entitled to such a hearing upon request, and because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing at the RO. The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



